Citation Nr: 0927257	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to chemical and/or biological exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as secondary to chemical and/or biological 
exposure.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, claimed as secondary to 
chemical and/or biological exposure.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to chemical and/or biological 
exposure.

5.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to chemical and/or biological exposure.

6.  Entitlement to service connection for a liver disorder, 
claimed as secondary to chemical and/or biological exposure.

7.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to chemical 
and/or biological exposure.

8.  Entitlement to service connection for sleep apnea, 
claimed as secondary to chemical and/or biological exposure.

9.  Entitlement to service connection for hypertension, 
claimed as secondary to chemical and/or biological exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for fibromyalgia 
(alternatively diagnosed as arthralgia and chronic pain 
syndrome), chronic lymphocytic leukemia, DDD of the lumbar 
spine, irritable bowel syndrome, a kidney disorder (diagnosed 
as small, hypoenhancing lesions), a liver disorder (diagnosed 
as an enhanced lesion), bilateral peripheral neuropathy, 
sleep apnea, and hypertension.  A review of the claims file 
reveals that additional development is necessary prior to 
appellate disposition.  

Specifically, the Veteran claims that all of the above 
conditions developed secondary to chemical and/or biological 
agents that he was exposed to while serving as chemical staff 
specialist with the HHC 1st Armored Division at Dugway 
Proving Ground, Utah, in 1967.    

In a July 2005 statement, the Veteran indicated that he was 
exposed to a chemical agent in the summer 1967 and was 
continually monitored through the end of the year.  Service 
treatment records reveal that in the summer of 1967, while 
stationed at Dugway, he was exposed to a classified agent.  
Later that year, he was treated for warts on his right elbow 
and hand.  Furthermore, he claims that he was injected with a 
classified serum to treat his warts in late 1967.  

The Veteran alleges that his conditions may be related to 
Project 112/Project Shipboard Hazard and Defense (SHAD), a 
series of tests conducted by the military in the 1960s and 
1970s to determine the ability of the United States to 
protect and defend against potential chemical and biological 
threats.  

Although he never claimed direct participation in Project 112 
or Project SHAD, he contends that, as a chemical staff 
specialist, he was exposed to chemicals that were used in 
those projects.  Specifically, he believes he was working 
with BZ 3-quinuclidinyl benzilate, CN tear gas, CS super tear 
gas (o-chlorobenzylidene malonitrile), GB satin, Agent 
Orange, napalm, and VX nerve gas.  

Service personnel records confirm that the Veteran was 
stationed at Dugway on temporary duty assignment from mid-
1967 to the end of the year.  A review of the claims folder 
reveals that the RO contacted the Army Medical Research & 
Material Command to determine if he participated in mustard 
gas testing at Dugway; however, a response received in 
October 2004 revealed that no relevant records existed.  The 
RO then contacted the VA SHAD project manager to determine 
his involvement, if any, in Project SHAD.  In January 2005, 
the VA SHAD project manager responded that:

[t]here were no Project 112/SHAD tests at 
[Dugway Proving Ground] during the time 
that the individual was assigned there.  
Therefore, he can not be considered a 
Project 112/SHAD participant.  It should 
be noted that non-Project 112 Chemical 
Weapons and Biological Weapons testing 
occurred at [Dugway Proving Ground] 
during this time period.  It is possible 
that the individual was involved in these 
tests.

In June 2005, the Veteran filed a Freedom of Information Act 
(FOIA) request with the Army Developmental Test Command.  In 
their November 2005 response, the Developmental Test Command 
indicated that four documents were deemed responsive to the 
Veteran's FOIA request, but they did not have authority to 
release them because they contained information concerning 
chemical weapons research.  

Instead, the documents had to be forwarded to the Department 
of the Army Freedom of Information and Privacy Act Division, 
the Records Management and Declassification Agency, and the 
Department of Defense for a review and release determination.  
The documents were eventually released to the Veteran in 
September 2006, albeit with numerous redactions with respect 
to "sensitive information on chemical agents and 
stimulants."  

The Board finds that there are additional sources that have 
not been contacted to determine the nature of the classified 
agent that the Veteran was exposed to in July 1967.  In 
particular, there is no evidence that inquiries were made to 
Dugway Proving Ground itself or to the Defense Technical 
Information Center (DTIC).  The RO should request relevant 
information from the above sources on remand.  

In addition, to date, the Veteran has been afforded a VA 
peripheral nerves examination and a VA fibromyalgia 
examination.  In the September 2003 VA peripheral nerves 
examination, he was diagnosed with generalized axonal 
peripheral neuropathy which was as likely as not related to 
his reported in-service chemical exposure.  The August 2003 
fibromyalgia examiner found that the Veteran "has to be 
reevaluated mainly for any exposure to chemicals and nerve 
gas and mustard gas."  

As such, following the evidentiary development described 
above, the Veteran should be afforded additional VA 
examinations to determine the likely etiology of his claimed 
conditions.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Defense 
Technical Information Center (DTIC), ATTN, 
C, 8725 John J. Kingman Road, Suite 944, 
Ft. Belvoir, Virginia 22060-6218, in an 
attempt to verify the Veteran's alleged 
involvement in chemical and/or biological 
testing in 1967 at Dugway Proving Ground.  

The Veteran's service personnel file, 
service treatment records, and December 
2007 personal statement should be 
provided.  The RO should ask personnel 
from DTIC to respond to the RO's inquiry 
in writing and the RO should then 
associate that response with the claims 
file.

2.  The RO should contact Dugway Proving 
Ground, Dugway, Utah 84022, in an attempt 
to verify the Veteran's alleged 
involvement in chemical and/or biological 
testing in 1967 at Dugway Proving Ground.  

The Veteran's service personnel file, 
service treatment records, and December 
2007 personal statement should be 
provided.  The RO should ask personnel 
from Dugway to respond to the RO's inquiry 
in writing and the RO should then 
associate that response with the Veteran's 
claims file.

3.  The RO should then afford the Veteran 
examinations by physicians with the 
appropriate expertise to determine the 
correct diagnoses and likely etiologies of 
his fibromyalgia (alternatively diagnosed 
as arthralgia and chronic pain syndrome), 
chronic lymphocytic leukemia, DDD of the 
lumbar spine, irritable bowel syndrome, a 
kidney disorder (diagnosed as small, 
hypoenhancing lesions), a liver disorder 
(diagnosed as an enhanced lesion), 
bilateral peripheral neuropathy, sleep 
apnea, and hypertension.  

The claims file should be made available 
to the examiner(s) in conjunction with the 
examination(s).

Following a thorough examination(s), 
during which all indicated tests are 
performed, the examiner(s) should: 

a) opine whether each disability claimed 
on appeal is shown by the medical evidence 
of record to have existed prior to entry 
into active service, whether such was 
first clinically manifested during active 
service, or, whether is at least as likely 
as not that each is otherwise causally 
related to the Veteran's period of active 
service, to include any documented 
exposure to chemicals or biological 
toxins; 

b) for any disability shown to have 
existed prior to service, the examiner is 
further requested to state whether such 
increased in severity during active 
service, and, if so, if such increase 
represented the natural progression of the 
disease process.

The examiner(s) are/is asked to provide a 
rationale for all opinions expressed.  

4.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

